Title: From John Adams to William Tudor, Sr., 18 December 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy December 18th 1816

Your kind letter of the 13th contains much truth, and nothing but the truth. I may return to it hereafter, but at present, with your leave, I will continue a few hints on the judicial character of Chief Justice Hutchinson. I pass over that scenery which he introduced, so showy & so shallow, so theatrical & so ecclesiastical, of scarlet and sable robes, of broad bands, & enormous tie wigs, more resembling fleeces of painted merino wool than any thing natural to man and that could breathe with him. I pass over also the question whether he or his Court had legal authority to establish a distinction between Barristers and attorneys? Innovations, though often necessary, are always dangerous.
But to return to writs of Assistance: In February Term 1761 the new Chief Justice and his court ordered Chief Justice Sewall’s question to be argued in the Council chamber & that argument produced the American revolution. Otis, demonstrated the illegality the unconstitutionality, the Iniquity—& inhumanity of that writ in so clear a manner that every man appeared to me to go away ready to take arms against it—No harangue of Demosthenes or Cicero ever had such effects upon this globe as that speech. Such was the impression that the court dared not give judgement in favour of it. Curia advisare voluit.— After many days, the CJ. arose & with that gravity and subtilty, that artless design of face, which will never fade in my memory said “the Court would not at present see any foundation for the writ of assistance, but thought proper to continue the consideration of it, till next term, and in the mean time to write to England, and enquire what was the practice & what were the grounds of it there?”
The public never was informed, what was the Correspondence with England, what was the practice or the grounds of it there. The public never was informed of the judgement of the Court. No Judge ever gave his opinion, or discussed the question in public. After six or nine months we heard enough of Custom-house officers, breaking houses, Cellars Shops Ships Casks & bales in search of prohibited and uncustomed goods, by virtue of writs of Assistance. Is this the conduct of “a good judicial character” in a free country and under a government of laws? Jeffreys himself was never more jesuitical nor more arbitrary.
In my next I may give you more proofs of his “good judicial character” in the trial of Michael Corbett and his three messmates for killing Leiutenant Panton, the Commander of a Pressgang from the Rose Frigate. When Courts of justice dare not speak in open air nor see the daylight, where is life, liberty or property?
Were I writing history, I should not write in this style. I should study a language of more philosophical moderation and dignity. But I now express to you the feelings of my friends and myself at those times, and our opinions too
I am your friend
John Adams